Citation Nr: 1029190	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to November 1971 in the U.S. Air Force and from 
October 1976 to June 1980 in the U.S. Navy, and had additional 
service in the reserves.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Milwaukee, 
Wisconsin Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is associated with the 
Veteran's claims file.  Additional evidence was submitted with a 
waiver of initial agency of original jurisdiction (AOJ) 
consideration at the Travel Board hearing.

As an initial matter, the Board notes that although the RO 
implicitly reopened the Veteran's claim of entitlement to service 
connection for a lumbar spine disability by deciding the issue on 
the merits in the November 2007 rating decision, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 
Vet. App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the claim 
accordingly.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the March 2010 Travel Board hearing, the Veteran testified 
that ever since his separation from both periods of service, he 
has sought continuous treatment for his back and legs.  
Specifically, he indicated that he sought treatment from the 
Madison VA Medical Center (VAMC) from 1971 to 1976 and from 1980 
to 1981, and from the Milwaukee VAMC from 1981 to 1996.  See 
Travel Board transcript.  A review of the claims file shows that 
the earliest VA treatment records of record are from 1998, and 
that efforts have not been undertaken to locate earlier VA 
treatment records for the Veteran.  As earlier VA treatment 
records may contain pertinent medical information, and because 
they are constructively of record, they must be secured.

Also during the March 2010 Travel Board hearing, the Veteran 
reported that he was retired and in receipt of disability 
benefits from the Social Security Administration (SSA).  His VA 
outpatient treatment records also show that in June 2007, he 
reported being recently awarded SSA disability benefits.  VA has 
a duty to assist the Veteran in obtaining records from other 
federal government agencies where it has "actual notice" that 
these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  Recently, in Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010), the U.S. Court of Appeals for the Federal 
Circuit held, in essence, that only relevant SSA records must be 
obtained, and that the legal standard for relevance requires VA 
to examine the information it has related to the medical records 
and, if there exists a reasonable possibility that the records 
could help the Veteran substantiate his claim for benefits, the 
duty to assist requires VA to obtain the records.  In the instant 
case, the exact basis for the SSA disability benefits award is 
unknown (although, the Veteran has indicated he retired as a 
result of chronic pain in his back, knees, and legs); therefore, 
it cannot be said with certainty that the medical records 
considered by SSA, if available, would not be relevant to the 
matters at issue.  A review of the record did not reveal any VA 
attempt to secure the Veteran's SSA records (or notice that such 
records have been destroyed or are otherwise unavailable).  
Therefore, as the record clearly reflects that the Veteran is in 
receipt of SSA disability benefits, and since such records are 
constructively of record, they must be sought.  

Regarding the Veteran's claim of service connection for a 
bilateral leg disability, he alleges this disability is either 
directly related to his service or as secondary to his lumbar 
spine disability.  For his direct service connection claim, the 
Veteran contends his current bilateral leg disability is the 
result of running a lot in combat boots and having to do a lot of 
lifting and pulling of heavy equipment and aircraft parts in 
service.  Essentially, his argument is that the accumulation of 
stress on his leg joints both from physical labor in service and 
from his lumbar spine disability have resulted in his current 
bilateral leg disability.  See March 2010 Travel Board 
transcript.  

The Veteran has not been afforded a VA examination to identify 
the nature and likely etiology of his current bilateral leg 
disability.  Under 38 C.F.R. § 3.159(c)(4), an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  As noted 
above, the Veteran alleges his bilateral leg disability is a 
result of heavy physical labor in service and from his lumbar 
spine disability.  His VA outpatient treatment records also show 
that he has been treated for symptoms related to both his legs.  
Such evidence is sufficient to establish current disability.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also found 
that a veteran is competent to provide testimony of leg pain, 
since the symptom is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  As the record contains 
medical evidence of a current bilateral leg disability, evidence 
of heavy physical labor during service, and presumably credible 
lay statements that the Veteran has experienced pain and swelling 
in both his legs since his discharge from service, the "low 
threshold" standard of McLendon is met and an examination for a 
medical advisory opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1. 	The RO should obtain complete records 
of all VA treatment or evaluation the Veteran 
received for his lumbar spine and bilateral 
leg disabilities at Madison VAMC from 1971 to 
1976, 1980 to 1981, and from the Milwaukee 
VAMC from 1981 to 1996.

2. 	Obtain from SSA copies of any 
decision regarding the Veteran's claim for 
SSA disability benefits and copies of the 
record upon which any such claim was decided.  
If such records are unavailable, the reason 
for their unavailability must be explained 
for the record.

3. 	Arrange for the Veteran to be 
examined by an orthopedist to determine the 
nature and likely etiology of his current 
bilateral leg disability.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination, and any 
indicated studies or tests should be 
performed.  Based on a review of the record 
and examination of the Veteran, the examiner 
should provide opinions responding to the 
following questions:

(a) Does the Veteran have a bilateral leg 
disability entity and, if so, what is/are the 
proper diagnosis(es) for such entity(ies)?

(b) For each bilateral leg disability 
diagnosed, provide an opinion as to whether 
such is at least as likely as not (50 percent 
or better probability) related to the 
Veteran's service?  The response to this 
question should specifically discuss whether 
the each bilateral leg disability found is 
consistent with the Veteran's description of 
constant use and accumulation of stress on 
the joints from heavy labor in service.

The examiner must explain the rationale for 
all opinions given.  

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  

4. 	Undertake any other development 
suggested by the development ordered above, 
and then re-adjudicate the claims with 
consideration of all relevant rating 
criteria.  If either remains denied, issue an 
appropriate supplemental statement of the 
case (SSOC) and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

